DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5977645 to Glennon in view of US 20170328282 A1 to Jensen et al. and US 20150143950 A1 to Bedrine et al. 
Regarding claim 1, Glennon discloses a system comprising:
a first electric generator (Fig. 2: 120) operatively coupled to an engine (82) of the aircraft; 
a baseline power bus (122) configured to accommodate basic electrical needs (400Hz) of the baseline version of the aircraft and distribute electricity to one or more baseline electric loads (128), the first electric generator supplying electricity to the baseline power bus when the first electric generator is driven by the engine (through gearbox 92); 
an electric starter generator (88) operatively coupled to the engine, the electric starter generator being configured to operate as a motor (starter) to start the engine and to operate as a generator (generator) when driven by the engine; and 
a supplemental power bus (86) configured to distribute electricity to one or more supplemental electric loads (85 and 87) different from the one or more baseline electric loads (128), the supplemental power bus (86) being independent from the baseline power bus (122), the supplemental power bus providing generating capacity that is increased with respect to the baseline power bus of the baseline version of the aircraft being converted (column 6, lines 42-44), the electric starter generator supplying electricity to the supplemental power bus when the electric starter generator is driven by the engine (through gearbox 92).
However, it fails to disclose the supplemental power bus is connectable to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft, said auxiliary power unit driving a second electric generator. 
Jensen et al. teaches the supplemental power bus (Fig. 1: 109) is connectable to a battery (110) for powering the electric starter generator (108) during starting of the engine (101).
Bedrine et al. teaches said battery (Fig. 2: 8a) further providing electricity for a direct current starter (8) operatively connected to an auxiliary power unit (30) of the specialized aircraft, said auxiliary power unit driving a second electric generator (either left or right 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the battery connections as disclosed by Jensen et al. and Bedrine et al. to the system disclosed by Glennon.
One would have been motivated to do so for an additional starter power source and to power additional power units.
Regarding claim 2, Glennon discloses the first electric generator and the electric starter generator are operatively coupled to the engine via separate mounting pads on a same accessory gearbox (Fig. 2: 92).
Regarding claim 6, the combination of Glennon, Jensen et al., and Bedrine et al. discloses the supplemental power bus (Bedrine et al., Fig. 2: 2) is connectable to the second electric generator (either left or right 6).
Regarding claim 7, Glennon discloses the supplemental power bus (86) is connectable to a power source (119) external to the aircraft.
Regarding claim 11
Regarding claim 12, Glennon discloses a method comprising:
generating electricity using a first electric generator (Fig. 2: 120) operatively coupled to an engine (82) of the aircraft; 
supplying the electricity generated using the first electric generator to a baseline power bus (122) configured to accommodate electrical needs (400Hz) of the baseline version of the aircraft; 
generating electricity using an electric starter generator (88) operatively coupled to the engine; and 
supplying the electricity generated using the electric starter generator to a supplemental power bus (86) independent from the baseline power bus (122), the supplemental power bus providing generating capacity that is increased with respect to the baseline power bus of the baseline version of the aircraft being converted (column 6, lines 42-44).
However, it fails to disclose connecting the supplemental power bus to a battery for powering the electric starter generator during starting of the engine, said battery further providing electricity for a direct current starter operatively connected to an auxiliary power unit of the specialized aircraft, said auxiliary power unit driving a second electric generator
Jensen et al. teaches connecting the supplemental power bus (Fig. 1: 109) to a battery (110) for powering the electric starter generator (108) during starting of the engine (101).
Bedrine et al. teaches said battery (Fig. 2: 8a) further providing electricity for a direct current starter (8) operatively connected to an auxiliary power unit (30) of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the battery connections as disclosed by Jensen et al. and Bedrine et al. to the system disclosed by Glennon.
One would have been motivated to do so for an additional starter power source and to power additional power units.
Regarding claim 13, Glennon discloses transferring motive power from the engine to the first electric generator and to the electric starter generator via a same accessory gearbox (Fig. 2: 92).
Regarding claim 16, the combination of Glennon, Jensen et al., and Bedrine et al. discloses connecting the supplemental power bus (Bedrine et al., Fig. 2: 2) to the second electric generator (either left or right 2) for powering the electric starter generator during starting of the engine.
Regarding claim 17, Glennon discloses connecting the supplemental power bus (86) to a power converter and controller (within 86) operatively coupled to a power source (119) external to the aircraft for powering the electric starter generator during starting of the engine.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5977645 to Glennon in view of US 20170328282 A1 to Jensen et al. and  US 20150143950 A1 to Bedrine et al. as applied to claims 1 and 12 above and further in view of US 20170218848 A1 to Alstad et al. 
Regarding claims 3 and 14, Glennon, Jensen et al., and Bedrine et al. discloses a system/method as described above. 
However, it fails to disclose the electric starter generator is operatively coupled to the engine via an adaptor gearbox; and transferring motive power from the engine to the electric starter generator via an adaptor gearbox.
Alstad et al. teaches the electric starter generator is operatively coupled to the engine via an adaptor gearbox; and transferring motive power from the engine to the electric starter generator via an adaptor gearbox [0038].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of an adaptor gearbox as disclosed by Alstad et al. to the system/method disclosed by Glennon, Jensen et al., and Bedrine et al.
One would have been motivated to do so for a more compact design. 
Claims 4, 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5977645 to Glennon in view of US 20170328282 A1 to Jensen et al. and US 20150143950 A1 to Bedrine et al. as applied to claims 1 and 12 above and further in view of US 20180112599 A1 to Dalal. 
Regarding claims 4 and 19, Glennon, Jensen et al., and Bedrine et al. discloses a system/method as described above. 
However, it fails to disclose the first electric generator and the electric starter generator are housed in a nacelle of the engine; and the first electric generator and the electric starter generator are housed in a nacelle of the engine.
Dalal teaches the first electric generator and the electric starter generator are housed in a nacelle of the engine; and the first electric generator (Fig. 1: 36) and the electric starter generator (38) are housed in a nacelle (12) of the engine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the engine nacelle as disclosed by Dalal to the system/method disclosed by Glennon, Jensen et al., and Bedrine et al.
One would have been motivated to do so for improved protection. 
Regarding claims 8-10 and 18, Glennon, Jensen et al., and Bedrine et al. discloses a system/method as described above including the engine is a first engine, the baseline power bus is a first baseline power bus, the one or more baseline electric loads are one or more first baseline electric loads, the electric starter generator is a first electric starter generator, the supplemental power bus is a first supplemental power bus and the one or more supplemental electric loads are one or more first supplemental electric loads; and the electric starter generator is a first electric starter generator and the engine is a first engine.
However, it fails to disclose the rest of the limitations from claims 8-10 and 18.
Dalal teaches:
a third electric generator (Fig. 2: 36) operatively coupled to a second engine (14) of the aircraft; a second baseline power bus (64) configured to distribute electricity to one or more second baseline electric loads (78), the third electric generator supplying electricity to the second baseline power bus when the third electric generator is driven by the second engine; a second electric 
the first and second supplemental busses are configured to permit power transfer between the first and second supplemental busses (through distribution bus 44).
the first electric starter generator is connectable (through regulator 69) to receive electricity from the second electric starter generator during starting of the first engine.
supplying electricity (through regulator 69) to the first electric starter generator (19) from a second electric starter generator (38) operatively coupled to a second engine (14) during starting of the first engine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a second identical electrical system and power transfer as disclosed by Dalal to the system/method disclosed by Glennon, Jensen et al., and Bedrine et al.
One would have been motivated to do so for redundancy and backup power.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion









































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIET P NGUYEN/Primary Examiner, Art Unit 2832